       Case 21-03006-sgj Doc 61 Filed 08/19/21           Entered 08/19/21 10:40:14    Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed August 18, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION
     In re:                                          §
                                                     §
     HIGHLAND CAPITAL MANAGEMENT,                    §            Chapter 11
     L.P.                                            §
                                                     §            Case No.: 19-34054-sgj11
              Debtor.                                §
                                                     §
     HIGHLAND CAPITAL MANAGEMENT,                    §
     L.P.                                            §
                                                     §
              Plaintiff,                             §
                                                     §
     vs.                                             §            Adv. Pro. No. 21-03006-sgj
                                                     §
     HIGHLAND CAPITAL MANAGEMENT                     §
     SERVICES, INC.,                                 §
                                                     §
              Defendant.                             §

      ORDER GRANTING MOTION TO STAY PENDING RESOLUTION OF MOTION TO
            WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING


              Upon consideration of Defendant’s Expedited Motion to Stay Pending Resolution of

     Motion to Withdraw the Reference of Adversary Proceeding (the “Motion”) [Dkt. No. 26], any


     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STAY (HCMS)                     PAGE 1 OF 2
     CORE/3522697.0002/168492682
  Case 21-03006-sgj Doc 61 Filed 08/19/21            Entered 08/19/21 10:40:14      Page 2 of 2




response thereto, the pleadings, the record of this adversary proceeding, and the arguments

presented by the parties before this Court, the Court hereby finds that the Motion should be

GRANTED IN PART AND DENIED IN PART as set forth below. Accordingly,

          IT IS HEREBY ORDERED that:

          1.      The Motion is GRANTED IN PART AND DENIED IN PART as set forth

herein.

          2.      On July 8, 2021, the bankruptcy court held a status conference with regard to the

Motion. At such time, the bankruptcy court approved, in part, Defendant’s Expedited Motion to

Stay Pending the Resolution of Motion to Withdraw the Reference of Adversary Proceeding. In

its ruling, the court granted the HCMS-Defendant’s request for a stay pending resolution of the

Motion as to dispositive motions in the Adversary Proceeding, but did not grant a stay as to any

discovery.

                                          ## END OF ORDER ##




ORDER GRANTING IN PART AND DENYING IN PART MOTION TO STAY (HCMS)                        PAGE 2 OF 2
CORE/3522697.0002/168492682
